Citation Nr: 1739036	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, also claimed as B-cell leukemia, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel
INTRODUCTION

The Veteran had active service with the Navy from July 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburgh, Florida (RO), which denied entitlement to service connection for chronic lymphocytic leukemia, also claimed as B-cell leukemia, as due to herbicide agent exposure.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record and is located as an attachment within the Veterans Appeals Control and Locator System (VACOLS).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicide agents during active service, and was not actually exposed to herbicide agents during service.

2.  Currently diagnosed chronic lymphocytic leukemia is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in December 2010 which met the VCAA notice requirements with respect to service connection chronic lymphocytic leukemia, also claimed as B-cell leukemia, as due to herbicide agent exposure.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The RO requested information from the Joint Services Records Research Center (JSRRC), and associated with the claims file service treatment records, military personnel records, lay statements, and VA treatment records.

The Veteran was not provided a VA examination in conjunction with his claim for service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the Board finds that a VA examination for chronic lymphocytic leukemia, to include as due to herbicide exposure, is not required.  Although VA treatment records show the Veteran was diagnosed with chronic lymphocytic leukemia in April 2007, in-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related chronic lymphocytic leukemia in service.  See April 2007 Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire.  Moreover, there is no credible lay or medical evidence or record which relates the claimed disability to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Leukemia is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e) (2016). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2016).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2016). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that he was exposed to Agent Orange in Vietnam while stationed aboard the U.S.S. Kitty Hawk in the Gulf of Tonkin.  In a December 2010 statement, the Veteran reported that while aboard the U.S.S. Kitty Hawk, while the ship was recovering aircrafts within a mile of the coast of Vietnam, he could see planes dropping Agent Orange on the side of a mountain, which had been caught in prevailing winds and drifted to the ship.  The Veteran, at the time, was directed by his superiors to close the windows of the ship nearest to the shore to prevent Agent Orange from drifting into the ship, and was later ordered to change the log entry as the ship was not supposed to be that close to shore, to which he refused.  Further, he reports that during a 1967 to 1968 tour of duty, the U.S.S. Kitty Hawk was within a mile of the shore of Vietnam alongside the U.S.S. New Jersey, a battleship, which had to be within firing range to fire its guns.  The Veteran, thus, contends that service connection is warranted for currently diagnosed chronic lymphocytic leukemia, claimed as B-cell leukemia, based on the alleged herbicide agent exposure on the U.S.S. Kitty Hawk in Vietnam. 

The Veteran has currently diagnosed B-cell leukemia.  A January 2011 VA authorized Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire (DBQ), completed by the Veteran's VA physician, shows the Veteran was diagnosed with lymphoproliferative disorder in a leukemic phase.  VA treatment records of record document a diagnosis and treatment for B-Cell lymphoproliferative disorder, stage IV, and chronic lymphocytic leukemia.

The Veteran's DD Form 214 and personnel records show that he served in the Navy and was stationed aboard the U.S.S. Kitty Hawk for his last duty assignment.  Military personnel records show that the Veteran was aboard the U.S.S. Kitty Hawk as it performed combat operations in Southeast Asia from December 1966 to July 1967, but do not identify visitation to Vietnam.  

The Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The RO attempted to verify the Veteran's account of having been exposed to herbicide agents in Vietnam while aboard the U.S.S. Kitty Hawk in the Gulf of Tonkin.  However, information received from the Joint Services Records Research Center (JSRRC) in December 2010 shows that while the Veteran's ship, the U.S.S. Kitty Hawk, was in official waters of the Republic of Vietnam on specified dates between December 1966 and July 1967, there was no conclusive proof of in-country service. 

Further unit research conducted by the JSRRC, received in January 2011, shows that the command history for the U.S.S. Kitty Hawk was reviewed.  The history revealed that the U.S.S. Kitty Hawk departed the Naval Station (NS) San Diego, California for a Western Pacific Deployment on November 5, 1966, conducted special operation periods on Yankee Station in the Gulf of Tonkin from January 1-3, 1967 to January 18 to February 14, March 3-28, April 12-28, and May 10-23, 1967.  The U.S.S. Kitty Hawk continued to conduct special operation periods on Yankee Station in the Gulf of Tonkin from December 23, 1967 to February 21, 1968.

The 1968 command history for the U.S.S. Kitty Hawk reveals that the ship departed the NS San Diego, California for a Western Pacific Deployment on November 18, 1967 and performed special operation periods on Yankee Station in the Gulf of Tonkin from December 23, 1967 to February 21, 1968, March 4-27, April 12-30 and May 13 to June 1, 1968.  The ship made ports of call in Subic Bay, RP, Yokosuka, Japan and Hong Kong.  The JSRRC additionally reviewed the 1968 deck logs, which concurred with the command history and did not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.

In a December 2016 Travel Board hearing, the Veteran testified that while stationed on the U.S.S. Kitty Hawk, he was on watch, and noticed that the ship was too close to shore, about a mile off.  The Veteran noticed that Agent Orange was being dropped on land, and the Captain instructed for the windows to be closed, as the Agent Orange was drifting towards the ship.  The Veteran was instructed to log that the ship was within a mile of shore, but later on, his Lieutenant asked the Veteran to erase the log entry, but he refused.  The Veteran indicated that he wasn't sure if the Lieutenant changed the entry after their conversation.  The Veteran also testified that at a later date, the U.S.S. Kitty Hawk was lined up with the U.S.S. New Jersey, which was within mile of the Vietnam shoreline, within firing distance, but the U.S.S. Kitty Hawk was never granted the same presumption the U.S.S. New Jersey had.  He indicated that the Captain or Lieutenant would be able to substantiate his claims.

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange while a mile off the coast of Vietnam is inconsistent with his service aboard the U.S.S. Kitty Hawk, a "Blue Water" Navy vessel.  While the Veteran alleged that the U.S.S. Kitty Hawk was within a mile of the Vietnam shoreline, military personnel records do not document this situation.  Moreover, JSRRC unit research and command histories for the ship do not tend to support the Veteran's assertions as discussed above, and command histories do not do not identify ship's personnel as coming into contact with Agent Orange.  The Board finds that information from official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  The Veteran has not submitted evidence outside of his lay assertions that tend to corroborate his statements. 

While no presumption of herbicide agent exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of entitlement to service connection for chronic lymphocytic leukemia on a direct basis.

Service treatment records, to include January 1966 enlistment and December 1968 separation examinations, do not identify any injury, symptoms, or treatment related to chronic lymphocytic leukemia. The Veteran has not otherwise identified symptoms related to chronic lymphocytic leukemia in service.  The first medical evidence of record showing a diagnosis of chronic lymphocytic leukemia, by bone marrow biopsy, was in April 2007 at a VA Medical Center.  The Veteran does not contend that chronic lymphocytic leukemia manifested in service or shortly after service.  Accordingly, the Board finds that symptoms of chronic lymphocytic leukemia were not chronic in service and continuous after service separation.  Additionally, because chronic lymphocytic leukemia did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for chronic lymphocytic leukemia.  There is no evidence of complaints related to, treatment for, or diagnoses of chronic lymphocytic leukemia during active service, and there is no indication of treatment, or diagnoses for chronic lymphocytic leukemia until decades after service separation.  The evidence of record does not relate currently diagnosed chronic lymphocytic leukemia to service.  As such, the Board finds that the weight of the evidence shows that service connection for chronic lymphocytic leukemia is not warranted. 

To the extent that the Veteran contends that chronic lymphocytic leukemia is related to Agent Orange exposure in service, due to the lack of corroborating evidence in official documents or elsewhere, and inconsistencies shown by the record in the Veteran's report regarding the alleged exposure with official sources, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agent in service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's lay statements, he contends that he was exposed to Agent Orange in Vietnam, but has not submitted any evidence outside of his own lay assertions to corroborate his allegation of exposure.  Absent either credible evidence of herbicide agent exposure or corroborating evidence of actual exposure to herbicide agents in service, the Board finds that there is no basis for service connection due to herbicide agent exposure on a direct basis. 

For the reasons discussed above, a preponderance of the evidence is against the claim of service connection for chronic lymphocytic leukemia, claimed as B-cell leukemia, to include as due to herbicide agent exposure.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for chronic lymphocytic leukemia, claimed as B-cell leukemia, to include as due to herbicide agent exposure, is not warranted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


